Yeager, J.
The following is substituted for the last paragraph of the opinion which was adopted in this case and with this substitution the motion for rehearing is denied:
The decree is reversed and the cause remanded with directions to the district court to render a decree in favor of plaintiffs and against the defendants enjoining the defendants from collecting and combining the surface waters on their respective lands and as combined discharging them upon the lands of plaintiffs, and from continuing and maintaining the works above the Malottke land the effect of which is to allow the combination of waters above with those on the land of the defendant Malottke and as thus combined to be carried onto the lands of plaintiffs.
Opinion modified. Motion
FOR REHEARING DENIED.